COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00396-CV


ALPINE INDUSTRIES, INC. AND                                       APPELLANTS
LANE THOMAS SHINOGLE

                                          V.

BENJAMIN WHITLOCK AND                                               APPELLEES
BRIANNA WHITLOCK

                                       ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 141-290670-17

                                       ----------

                 MEMORANDUM OPINION1 AND ORDER

                                       ----------

      We have considered Appellants’ unopposed petition for permissive

interlocutory appeal from the trial court’s order denying their motion to dismiss

Appellees’ claims. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f) (West

Supp. 2017); Tex. R. App. P. 28.3(a), (f), (j).


      1
       See Tex. R. App. P. 47.4.
      The trial court designated the following issue and three subissues in

granting the Appellants’ request for permission to file an interlocutory appeal:

      Does section 128.053 of the Texas Civil Practice & Remedies Code
      require dismissal of this lawsuit because [Appellees] did not serve an
      expert report within 90 days of filing their Original Petition? The following
      sub-issues are subsumed within this issue:

      a. Does a defendant’s agreement and signature to an Agreed Scheduling
         Order setting expert disclosure dates extend the deadline to submit an
         expert report under Civil Practice and Remedies Code section
         128.053?

      b. Does section 128.053’s expert report requirement violate the Open
         Courts or Due Process of Law provisions of the Texas Constitution?

      c. Does section 128.053’s expert report requirement apply to claims
         against an employee of a “sport shooting range”?

We grant the petition and will consider the above-framed issue and three

subissues.

      Appellants’ notice of appeal is deemed filed today. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.1, 28.3(k). Appellants must file

a copy of this order with the trial court clerk. See Tex. R. App. P. 28.3(k).

      The clerk’s record and reporter’s record are due on or before Monday,

December 18, 2017. See Tex. R. App. P. 26.1(b), 35.1(b).

      Appellants’ brief will be due twenty days after the appellate record is filed,

and Appellees’ brief will be due twenty days after Appellants file their brief. See

Tex. R. App. P. 38.6(a)–(b).




                                          2
      The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to the attorneys of record, the trial court judge, the trial court

clerk, and the court reporter.

                                                   PER CURIAM

PANEL: SUDDERTH, C.J.; GABRIEL and KERR, JJ.

DELIVERED: December 7, 2017




                                         3